Citation Nr: 0802863	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-36 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to an effective date prior to June 30, 2004, 
for the grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD).  

2.  What evaluation is warranted for PTSD from June 20, 2002 
to May 28, 2004?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from May 1965 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the Augusta, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted a 100 percent rating for PTSD, 
effective June 30, 2004.  The claim was forwarded to the 
Board by the New York, New York RO.

The issue of what evaluation is warranted for PTSD from 
June 20, 2002 to June 30, 2004 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his 
service-connected PTSD was received by the RO on July 8, 
2004.  

2.  May 28, 2004, is the earliest date that it was factually 
ascertainable that the veteran met the criteria for a 100 
percent disability rating for his PTSD.  


CONCLUSION OF LAW

The criteria for an effective date of May 28, 2004, for the 
grant of a 100 percent disability rating for PTSD have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.155, 3.159, 3.400 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The veteran has not been provided a VCAA notice regarding his 
appeal of the effective date assigned for the grant of a 100 
percent rating for PTSD.  (He was provided VCAA notice 
regarding his claim for an increased rating for his PTSD in 
an August 2004 letter).  The United States Court of Appeals 
for Veterans Claims (Court) has held, however, that failure 
to comply with the notice requirement of the VCAA is not 
prejudicial to the veteran if, based on the facts alleged, no 
entitlement exists.  Valiao v. Principi, 17 Vet. App. 229, 
232 (2003).  The file contains the veteran's VA treatment 
reports that are relevant to the time period in question, and 
neither the veteran nor his representative has indicated that 
there are any outstanding medical records.  The Board finds, 
therefore, that he has not been prejudiced by the RO's 
failure to provide him a VCAA notice because, as discussed 
below, he is not entitled to an earlier effective date for 
his increased compensation benefits.  

Analysis

The assignment of effective dates of awards is governed by 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, the 
effective date for an increase will be the date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  For an increase in 
disability compensation, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155.  

The veteran filed a claim for an increased rating for his 
service-connected PTSD that was received by the RO on July 8, 
2004.  With his claim, he submitted a private medical 
statement dated June 30, 2004 from Farid Shahkoohi, M.D., who 
reported that he had advised the veteran to not return to 
work because the severe stress that he experienced on the job 
was too dangerous for his health.  The veteran had been 
admitted to the emergency room in May 2004 and was found to 
be experiencing panic attacks.  There was no evidence of a 
heart disorder.  Dr. Shahkoohi remarked that the veteran's 
present unemployment was due to his PTSD.  

Based on this statement, and a claim for a total disability 
rating based on individual unemployability which confirmed 
that the appellant had stopped working, the RO concluded that 
his PTSD met the criteria for a 100 percent rating, effective 
from the date of the letter from Dr. Shahkoohi in accordance 
with 38 C.F.R. § 3.400(o)(2).  

VA treatment records dated during the one-year period prior 
to the veteran's July 8, 2004 claim for an increase rating 
show that he met the criteria for a 100 percent rating 
effective May 28, 2004, but not prior thereto.  A record 
dated May 26, 2004 shows that the veteran was advised to stop 
working, and while he was not in fact unemployed as of that 
date he was planning to heed the physician's advice, and the 
record shows that he actually did stop working.  His Global 
Assessment of Functioning (GAF) score at the time of that 
evaluation was 45, which contemplates serious symptoms.  His 
total disability rating application shows that he stopped 
working as of May 28, 2004; while this document was not 
received until July 8, 2004, it was received within one year 
of the increase in disability which would serve to warrant an 
increased rating effective May 28, 2004.  38 C.F.R. 
§ 3.400(o)(2).  In the view of the Board the recommendation 
that the veteran stop working is effectively a finding that 
the appellant was unemployable.

In a letter dated September 17, 2003, the Director of the VA 
PTSD Unit in Northport, New York, reported that the veteran's 
PTSD symptoms included visual illusions and hallucinations, 
poor concentration leading to poor job performance and 
demotion, emotional distancing, irritability and anger 
outbursts, poor sleep, depression, crying spells, and 
survivor guilt.  The assigned GAF was 49, but he remained 
employed.  The examiner noted that the veteran had dropped 
out of treatment for several months; but he had resumed his 
monthly visits after his VA examination in March 2003 and his 
symptoms had improved.  Similar information was reported in a 
VA treatment record dated September 24, 2003.  A VA treatment 
record dated March 2, 2004 indicated that the veteran had not 
been seen for several months.  His GAF at that time was 
reported to be 50.  Again, he remained employed.  
Consequently, this evidence does not show that the veteran's 
PTSD met the criteria for a 100 percent rating prior to May 
28, 2004.  


ORDER

An effective date of May 28, 2004, for the grant of a 100 
percent rating for PTSD is granted subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

The veteran and his representative have asserted that the 
veteran's initial claim for service connection for PTSD and a 
higher rating remained pending; and that he is entitled to a 
staged rating of 70 percent from June 20, 2002 to June 29, 
2004 in accordance with Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (appeals from original awards are not to be 
construed as claims for increased ratings).  With the above 
award the period now in question is the term from June 20, 
2002 to May 28, 2004.

The veteran's initial claim for service connection for PTSD 
was received by the RO on June 20, 2002.  In an April 2003 
rating decision, service connection for PTSD was granted and 
a 30 percent rating was assigned effective June 20, 2002.  In 
November 2003, the veteran filed a notice of disagreement 
with the disability rating assigned.  In a December 2003 
rating decision, the RO increased the veteran's rating for 
PTSD to 50 percent, effective June 20, 2002.  He was also 
provided with a statement of the case pertaining to the issue 
of entitlement to an initial rating in excess of 50 percent 
for PTSD.  The statement of the case was mailed to the 
veteran under cover letter dated December 5, 2003.  He was 
also provided with a VA Form 9, which included instructions 
on how to perfect his appeal to the Board, as well as the 
deadline for submitting his substantive appeal.  The veteran, 
however, did not file a substantive appeal and his appeal 
period expired.  

In the September 2004 statement in which he expressed 
disagreement with the effective date for the 100 percent 
schedular rating, it appears that the veteran's 
representative also expressed disagreement with the December 
2003 rating decision that assigned a 50 percent rating for 
PTSD, effective June 20, 2002.  The veteran has not been 
provided with a statement of the case on the issue.  

Since there has been an initial adjudication of the claim, 
and a notice of disagreement that was received within one 
year of the December 2003 rating decision, the case must be 
remanded for issuance of a statement of the case on the 
issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302(a) (2007); see also, Manlincon v. West, 12 
Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:  

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to perfect an appeal on the issue of what 
evaluation is warranted for PTSD from 
June 20, 2002 to May 28, 2004 (if he so 
desires) by filing a timely substantive 
appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


